Citation Nr: 0828451	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-39 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1945 to April 
1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
RO in Detroit, Michigan, which denied service connection for 
hearing loss and tinnitus.  


FINDINGS OF FACT

1.  The veteran has current diagnoses of bilateral hearing 
loss and tinnitus.

2.  The preponderance of the evidence is against a causal 
link between the veteran's current bilateral hearing loss or 
tinnitus and any remote incident in service, including 
acoustic trauma during training; the hearing loss did not 
manifest within one year of separation.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in December 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The December 2005 letter 
did not contain notice of the evidence necessary to establish 
degree of disability; and effective date.  Since the Board 
has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The RO attempted to obtain the veteran's Social 
Security Administration file.  In April 2007, the SSA 
notified the RO that the records were unavailable.  The RO 
notified the veteran by way of the May 2007 Supplemental 
Statement of the Case.  The Board finds that there are no 
identified, outstanding records relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examination to obtain an 
opinion as to whether his hearing loss or tinnitus can be 
directly attributed to service.  Further examination or 
opinion is not needed on the hearing loss and tinnitus claims 
because, at a minimum, the preponderance of the medical 
evidence is that the claimed conditions are not least as 
likely as not associated with the veteran's military 
service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that he has hearing loss and tinnitus as 
a result of noise exposure during training exercises in 
service.  For the reasons that follow, the Board concludes 
that service connection is not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to the claim of service connection for hearing 
loss, the U.S. Court of Appeals for Veterans Claims (Court) 
has held that the threshold for normal hearing is from 0 to 
20 decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  The Court further opined that 38 C.F.R. § 3.385, 
discussed below, then operates to establish when a hearing 
loss can be service connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The veteran 
had audiometric scores in excess of 40 dB in the 2000, 3000 
and 4000 frequency ranges at his July 2006 examination in 
both ears.  The veteran clearly has a bilateral hearing loss 
disability for VA purposes.  See id.  

The veteran also reported tinnitus at the July 2006 VA 
examination.  The veteran received a diagnosis of tinnitus; 
the Board is satisfied that the veteran has a current 
diagnosis.  

The veteran contends that his hearing loss and tinnitus are 
the result of explosives he used during training in the 
Marine Corps.  The veteran indicated at his July 2006 VA 
examination and his December 2005 private audiology 
consultation that he had been near detonations of explosives 
while at Camp Lejeune, for eight hours a day for a "few" 
days.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that exposure to explosions during 
training.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

While the veteran is competent to report inservice noise 
exposure, there is additional evidence regarding his hearing 
acuity during service.  His service records indicate that his 
principal military duty was as a bandsmen, specifically a 
baritone.  The veteran's April 1945 entrance to service 
physical examination and his April 1949 separation from 
service physical examination reports both show that the 
veteran scored a 15/15 on both the spoken and whispered voice 
tests.  The veteran had no complaints regarding his hearing 
at the time.  There is no report of tinnitus or ringing in 
the ears.  There is no corroborative evidence of hearing 
problems for many years after discharge.  As such, the 
evidence of record does not support continuity of 
symptomatology.  The Board turns to the competent medical 
evidence as to whether there is a nexus between his current 
hearing loss and tinnitus and his inservice noise exposure.  

There are two audiologist opinions of record addressing the 
question of whether the veteran's current hearing loss and 
tinnitus disabilities are related to his inservice noise 
exposure.  

The veteran received an opinion from a private physician in 
December 2005.  The physician recounted the veteran's history 
of inservice noise exposure related to training explosions.  
The physician also indicated that the veteran reported little 
post service noise exposure.  The veteran reported using 
earplugs or ear muffs to suppress noise when he was in a loud 
environment since service.  The physician found that the 
veteran's tinnitus and hearing loss were very likely the 
result of service.  

The record also contains a medical opinion from the veteran's 
July 2006 VA examination.  The veteran again recounted his 
noise exposure during service.  The examiner includes an 
account of the veteran's post service employment, as an 
assembler in a factory from 1949 to 1951, as a police officer 
from 1951 to 1980 and as a manager of security and safety at 
a pump company.  The veteran indicated little recreational 
noise, in the form of lawn mower and other power tool use.  
The examiner indicated that the veteran's medical history was 
also positive for the prolonged use, three times a day for 18 
to 20 years, of Quinine.  The examiner indicated that Quinine 
has known ototoxic effects, including hearing loss and 
tinnitus.  The examiner indicated that the veteran's hearing 
loss was also consistent with a presbycusis pattern.  Given 
the length of time since service, the absence of specific 
hearing loss or tinnitus findings in service, the veteran's 
age and use of an ototoxic drug, the examiner concluded that 
the veteran's hearing loss and tinnitus were not at least as 
likely as not related to his inservice noise exposure.  

The Board finds that the VA examiner's opinion is more 
probative than the private opinion.  The VA examiner was able 
to elicit additional medical evidence from the veteran that 
was not apparently available to the private examiner.  Given 
the significance of use of an ototoxic drug in a case 
involving hearing loss and tinnitus, the Board will rely on 
the opinion which considered this underlying factor.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (The 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion).

The Board finds that the preponderance of the evidence is 
against a relationship between the veteran's bilateral 
hearing loss and tinnitus and service.  The veteran is not 
shown to have hearing loss or tinnitus within decades of 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  The contemporaneous 
medical evidence reports normal hearing with no defects or 
diseases.  The veteran's statements indicate tinnitus 
beginning in the 1950's, which does not establish chronicity.  
The July 2006 VA opinion regarding the veteran's hearing loss 
pattern and post service medical history simply outweigh the 
veteran's statements and the December 2005 opinion.  The 
Board finds that the veteran's hearing loss and tinnitus are 
not at least as likely as not related to his inservice noise 
exposure.  Service connection on a direct basis must fail.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hearing loss becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
veteran's hearing loss is first documented in 2005, many 
years after separation from service.  He cannot benefit from 
the presumption.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


